DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
This application is in condition for allowance except for the presence of claims 7-12 directed to an invention non-elected without traverse.  Accordingly, claims 7-12 been cancelled.


Allowable Subject Matter
Claims 1-6 allowed.
The following is an examiner’s statement of reasons for allowance: CORDON et al. (GB 2490152) discloses removing a film from a prepreg by cooling the sheet to reduce tack and applying differential pressure (suction) to the film to removing the film backing from the prepreg sheet (abstract), where such cooling to reduce tack in an adhesive to thereby debond a laminate is well-known in the art.  Similarly, directing a fluid stream a laminate peripheral edge to separate a backing film is commonly known.  WRIGHT et al. (US 6,500,298) teaches a method of peeling backing films from both sides of a sheet via directing fluid at a peripheral edge of the films and sheet and simultaneously applying differential pressure (suction) on both films being removed (fig. 2; col. 4, lines 35-42, and 66-67; col. 5, lines 1-5).  While a prior art apparatus that cools a laminate in a debonding method would be functionally capable of performing the intended use, the prior art of record does not teach or fairly suggest such a method wherein a coefficient of thermal expansion of the backing is different from the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605.  The examiner can normally be reached on 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/NICKOLAS R HARM/Examiner, Art Unit 1745                                                                                                                                                                                                        

/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        June 18, 2021